Exhibit 10.5

REGISTRATION RIGHTS AGREEMENT

by

GMAC LLC,

The Guarantors Party Hereto

and

Banc of America Securities LLC

Citigroup Global Markets Inc.

Goldman, Sachs & Co.

J.P. Morgan Securities Inc.

Barclays Capital Inc.

Deutsche Bank Securities Inc.

Credit Suisse Securities (USA) LLC

Morgan Stanley & Co. Incorporated

Greenwich Capital Markets, Inc.

Dated as of December 31, 2008



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of December 31, 2008, by and among GMAC LLC, a Delaware limited liability
company (the “Company”), the subsidiaries of the Company party hereto (the
“Guarantors”) and the Dealer Managers (as defined in the Dealer Managers
Agreement (as defined below)), relating to the Company’s plans to exchange
certain of the Company’s and certain of its subsidiaries’ outstanding notes (the
“Old Notes”) for a combination of cash, newly issued cumulative perpetual
preferred stock issued by Preferred Blocker Inc., a wholly owned subsidiary of
the Company, and newly issued senior notes of the Company having substantially
the same terms as the applicable Old Notes exchanged therefor (such newly issued
notes, the “New Notes”), to be issued pursuant to the terms of the indenture,
dated as of July 1, 1982, as amended (the “Indenture”), between the Company and
The Bank of New York Mellon (successor trustee to Morgan Guaranty Trust Company
of New York), as trustee (in such capacity, the “Trustee”). In connection with
the Offers (as defined in the Dealer Managers Agreement (as defined below)) and
the issuance of the New Notes, the Company and the Guarantors are executing this
Agreement for the benefit of the holders from time to time of Transfer
Restricted Securities (as defined below). The execution and delivery of this
Agreement is a condition set forth in Section 10(i) of the Dealer Managers
Agreement, dated November 20, 2008 and amended on November 25, 2008 (the “Dealer
Managers Agreement”), among the Company and the Dealer Managers.

Each Series of New Notes will be fully and unconditionally guaranteed by the
Guarantors (the “Guarantees” and, together with the New Notes, the
“Securities”).

The parties hereby agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

Additional Interest: As defined in Section 5 hereto.

Additional Interest Payment Date: With respect to the Transfer Restricted
Securities, each Interest Payment Date.

Advice: As defined in Section 6(c) hereto.

Agreement: As defined in the preamble hereto.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

Closing Date: The date of this Agreement.

Company: As defined in the preamble hereto.

 

-2-



--------------------------------------------------------------------------------

Commission: The United States Securities and Exchange Commission.

Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of an Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in such Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of such Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Company to the Registrar under the Indenture of Exchange
Securities in the same aggregate principal amount as the aggregate principal
amount of Transfer Restricted Securities that were tendered by Holders thereof
pursuant to such Exchange Offer.

Dealer Managers: As defined in the preamble hereto.

Dealer Managers Agreement: As defined in the preamble hereto.

Exchange Act: The Securities Exchange Act of 1934, as amended.

Exchange Date: As defined in Section 3(a) hereto.

Exchange Offer: The registration by the Company under the Securities Act of any
Series of Exchange Securities pursuant to a Registration Statement pursuant to
which the Company offers the Holders of all outstanding Transfer Restricted
Securities of the applicable Series the opportunity to exchange all such
outstanding Transfer Restricted Securities of such Series held by such Holders
for Exchange Securities of that Series in an aggregate principal amount equal to
the aggregate principal amount of the Transfer Restricted Securities tendered in
such exchange offer by such Holders.

Exchange Offer Registration Statement: The Registration Statement relating to an
Exchange Offer, including the related Prospectus.

Exchange Securities: Debt securities of the Company and guarantees by the
Guarantors, in each case, substantially identical to the applicable Series of
Securities they are being exchanged for and issued under the Indenture (except
that the transfer restrictions shall be modified or eliminated, as appropriate),
to be issued to Holders in exchange for their Transfer Restricted Securities.

FINRA: Financial Industry Regulatory Authority, Inc.

Freely Tradable: Means, with respect to a Security, a Security that at any time
of determination (i) may be sold to the public in accordance with Rule 144 under
the Securities Act or any successor provision thereof (“Rule 144”) without
regard to volume, manner of sale or any other restrictions contained in Rule 144
(other than the holding period requirement in the last sentence of paragraph
(b)(1)(i) of Rule 144 so long as such holding period requirement is satisfied at
such time of determination), (ii) does not bear any restrictive legends relating
to the Securities Act and (iii) does not bear a restricted CUSIP number.

Guarantees: As defined in the preamble hereto.

 

-3-



--------------------------------------------------------------------------------

Guarantors: As defined in the preamble hereto.

Holder: As defined in Section 2(b) hereof.

Indenture: As defined in the preamble hereto.

Interest Payment Date: As defined in the Indenture.

Majority Holders: With respect to any Series on any date, Holders of a majority
of the principal amount of such Series registered under a Registration
Statement.

New Notes: As defined in the preamble hereto.

Old Notes: As defined in the preamble hereto.

Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

Registrar: The registrar under the Indenture.

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any registration statement of the Company relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to a Shelf
Registration Statement, that covers any Series of Securities or Exchange
Securities, as applicable, and which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

Securities: As defined in the preamble hereto.

Securities Act: The Securities Act of 1933, as amended.

Series: Any series of Securities having the same interest rate and maturity date
and any Exchange Securities issued in exchange for such series of Securities, as
applicable.

Shelf Filing Deadline: As defined in Section 4(a) hereof.

Shelf Registration Statement: As defined in Section 4(a) hereof.

Transfer Restricted Securities: The Securities; provided that with respect to
any Series of Securities, the Securities of such Series shall cease to be
Transfer Restricted Securities on the earliest to occur of (i) the date on which
a Registration Statement with respect to such Series of Securities has become
effective under the Securities Act and such Series of Securities have been

 

-4-



--------------------------------------------------------------------------------

exchanged or disposed of pursuant to such Registration Statement, (ii) the date
on which such Series of Securities cease to be outstanding or (iii) the date on
which such Series of Securities are Freely Tradable.

Trust Indenture Act: The Trust Indenture Act of 1939, as amended.

Trustee: As defined in the preamble hereto.

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

SECTION 2. Securities Subject to this Agreement.

(a) Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are any Series of Transfer Restricted Securities.

(b) Holders of Transfer Restricted Securities. A Person is deemed to be a holder
of Transfer Restricted Securities (each, a “Holder”) whenever such Person
(including any successors or assigns) owns any Series of Transfer Restricted
Securities.

SECTION 3. Registered Exchange Offer.

(a) Unless an Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), or there are no Transfer Restricted Securities outstanding,
each of the Company and the Guarantors shall (i) use its commercially reasonable
efforts to cause to be filed with the Commission a Registration Statement under
the Securities Act relating to the Exchange Securities of each applicable Series
and the related Exchange Offer for the Transfer Restricted Securities of such
Series and (ii) use commercially reasonable efforts to cause such Exchange Offer
Registration Statement to become effective, (iii) in connection with the
foregoing, file (A) all pre-effective amendments to such Exchange Offer
Registration Statement as may be necessary in order to cause such Exchange Offer
Registration Statement to become effective, (B) if applicable, a post-effective
amendment to such Exchange Offer Registration Statement pursuant to Rule 430A
under the Securities Act and (C) cause all necessary filings in connection with
the registration and qualification of the Exchange Securities registered
pursuant to such Exchange Offer Registration Statement to be made under the
state securities or blue sky laws of such jurisdictions as are necessary to
permit Consummation of such Exchange Offer, and (iv) upon the effectiveness of
such Exchange Offer Registration Statement, commence the Exchange Offer with
respect to each Series of Securities registered pursuant to such Exchange Offer
Registration Statement. The Company shall use commercially reasonable efforts to
Consummate such Exchange Offer with respect to each Series of Securities
registered pursuant to such Exchange Offer Registration Statement not later than
366 days following the Closing Date (or if such 366th day is not a Business Day,
the next succeeding Business Day) (the “Exchange Date”); provided, however, that
the Company and the Guarantors shall not be required to Consummate such Exchange
Offer if all of the Securities of each applicable Series are Freely Tradable
(other than such Securities held by affiliates of the Company) on or before the
Exchange Date. Such Exchange Offer, if required pursuant to this Section 3(a),
shall be on the appropriate form permitting registration of the Exchange
Securities to be offered in exchange for each applicable Series of Transfer
Restricted Securities and to permit resales of such Transfer Restricted
Securities held by Broker-Dealers as contemplated by Section 3(c) hereof.

 

-5-



--------------------------------------------------------------------------------

(b) If an Exchange Offer Registration Statement is required to be filed and
declared effective pursuant to Section 3(a) above, the Company and the
Guarantors shall use commercially reasonable efforts to cause such Exchange
Offer Registration Statement to be effective continuously and shall keep such
Exchange Offer open for a period of not less than the minimum period required
under applicable federal and state securities laws to Consummate such Exchange
Offer; provided, however, that in no event shall such period be less than 20
Business Days after the date notice of such Exchange Offer is mailed to the
Holders of each Series of Securities registered pursuant to such Exchange Offer
Registration Statement. The Company shall cause such Exchange Offer to comply
with all applicable federal and state securities laws. No securities other than
each applicable Series of Exchange Securities shall be included in such Exchange
Offer Registration Statement. The Company shall use commercially reasonable
efforts to cause such Exchange Offer to be Consummated by the Exchange Date;
provided, however, that the Company and the Guarantors shall not be required to
Consummate such Exchange Offer if all of the Securities of each Series
registered pursuant to such Exchange Offer Registration Statement are Freely
Tradable (other than such Securities held by affiliates of the Company) on or
before the Exchange Date.

(c) The Company shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of any Exchange Offer Registration Statement that
any Broker-Dealer who holds any Series of Transfer Restricted Securities to be
registered pursuant to such Exchange Offer Registration Statement and that were
acquired for its own account as a result of market-making activities or other
trading activities (other than any Series of Transfer Restricted Securities
acquired directly from the Company), may exchange such Transfer Restricted
Securities pursuant to such Exchange Offer; however, such Broker-Dealer may be
deemed to be an “underwriter” within the meaning of the Securities Act and must,
therefore, deliver a prospectus meeting the requirements of the Securities Act
in connection with any resales of such Exchange Securities received by such
Broker-Dealer in such Exchange Offer, which prospectus delivery requirement may
be satisfied by the delivery by such Broker-Dealer of the Prospectus contained
in such Exchange Offer Registration Statement. Such “Plan of Distribution”
section shall also contain all other information with respect to such resales by
Broker-Dealers that the Commission may require in order to permit such resales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of each Series of Transfer Restricted
Securities held by any such Broker-Dealer except to the extent required by the
Commission as a result of a change in policy after the date of this Agreement.

Each of the Company and the Guarantors shall use its commercially reasonable
efforts to keep an Exchange Offer Registration Statement continuously effective,
supplemented and amended as required by the provisions of Section 6(c) hereof to
the extent necessary to ensure that it is available for resales of any Series of
Transfer Restricted Securities registered under such Exchange Offer Registration
Statement and acquired by Broker-Dealers for their own accounts as a result of
market-making activities or other trading activities, and to ensure that it
conforms with the requirements of this Agreement, the Securities Act and the
policies, rules and regulations of the Commission as announced from time to
time, for a period ending on the earlier of (i) 180 days from the date on which
such Exchange Offer Registration Statement is declared effective and (ii) the
date on which a Broker-Dealer is no longer required to deliver a prospectus in
connection with market-making or other trading activities.

 

-6-



--------------------------------------------------------------------------------

The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

Notwithstanding anything in this Section 3 to the contrary, the requirements to
file the Exchange Offer Registration Statement and the requirements to
Consummate the Exchange Offer shall terminate at such time as all the Securities
of each Series are Freely Tradable.

SECTION 4. Shelf Registration.

(a) Shelf Registration. If (i) the Company and the Guarantors are not required
to file an Exchange Offer Registration Statement with respect to any Series of
Transfer Restricted Securities or to consummate an Exchange Offer with respect
to any Series of Transfer Restricted Securities solely because such Exchange
Offer is not permitted by applicable law or Commission policy (after the
procedures set forth in Section 6(a) hereof have been complied with), (ii) for
any reason an Exchange Offer with respect to any Series of Securities is not
Consummated by the Exchange Date and the Securities of such Series are not all
Freely Tradable prior to such time, or (iii) prior to the Exchange Date: with
respect to any Holder of Transfer Restricted Securities of the applicable
Series, such Holder notifies the Company that (1) such Holder is prohibited by
applicable law or Commission policy from participating in such Exchange Offer,
(2) such Holder may not resell such Exchange Securities acquired by it in such
Exchange Offer to the public without delivering a prospectus and that the
Prospectus contained in such Exchange Offer Registration Statement is not
appropriate or available for such resales by such Holder, or (3) such Holder is
a Broker-Dealer and holds Transfer Restricted Securities of the applicable
Series acquired directly from the Company or one of its affiliates, the Company
and the Guarantors shall:

(x) cause to be filed a shelf registration statement pursuant to Rule 415 under
the Securities Act, which may be an amendment to the Exchange Offer Registration
Statement with respect to each Series of Transfer Restricted Securities
referenced above (in either event, a “Shelf Registration Statement”) on or prior
to the 30th day after the Exchange Date (such date, the “Shelf Filing
Deadline”), which Shelf Registration Statement shall provide for resales of all
each applicable Series of Transfer Restricted Securities the Holders of which
shall have provided the information required pursuant to Section 4(b) hereof;
and

(y) use their commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission on or before the 60th day
after the Shelf Filing Deadline (or if such 60th day is not a Business Day, the
next succeeding Business Day).

Each of the Company and the Guarantors shall use commercially reasonable efforts
to keep such Shelf Registration Statement continuously effective, supplemented
and amended as required by the provisions of Sections 6(b) and (c) hereof to the
extent necessary to ensure that it

 

-7-



--------------------------------------------------------------------------------

is available for resales of Transfer Restricted Securities of each Series
registered pursuant to such Shelf Registration Statement by the Holders of such
Securities entitled to the benefit of this Section 4(a), and to ensure that it
conforms with the requirements of this Agreement, the Securities Act and the
policies, rules and regulations of the Commission as announced from time to
time, for a period of one year from the date on which such Shelf Registration
Statement is declared effective by the Commission or such shorter period that
will terminate when all the Transfer Restricted Securities of each Series
covered by such Shelf Registration Statement have been sold pursuant to such
Shelf Registration Statement or are Freely Tradable; provided that the Company
may for a period of up to 60 days in any three-month period, not to exceed 90
days in any calendar year determine that such Shelf Registration Statement is
not usable under certain circumstances relating to corporate developments,
public filings with the Commission and similar events, and suspend the use of
the prospectus that is part of such Shelf Registration Statement.
Notwithstanding anything to the contrary, the requirements to file a Shelf
Registration Statement and to have a Shelf Registration Statement become
effective and remain effective with respect to a particular Series of Securities
shall terminate at such time as all of the Securities of the Series to be
registered are Freely Tradable.

It is agreed that if a Shelf Registration Statement is required to be filed and
effective pursuant to this Section 4 and is not so filed and effective after the
Shelf Filing Deadline, the only remedy to the Holders of such Series of
Securities to be registered under such Shelf Registration Statement after such
Shelf Filing Deadline will be Additional Interest as set forth in Section 5
hereof.

(b) Provision by Holders of Certain Information in Connection with a Shelf
Registration Statement. No Holder of Transfer Restricted Securities of any
Series may include any of such Transfer Restricted Securities in any Shelf
Registration Statement pursuant to this Agreement unless and until such Holder
furnishes to the Company in writing, within 20 Business Days after receipt of a
request therefor, such information as the Company may reasonably request for use
in connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included therein. Each Holder as to which any Shelf Registration
Statement is being effected agrees to furnish promptly to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Holder not materially misleading.

SECTION 5. Additional Interest. If any of the Securities of any Series are not
Freely Tradable by the Exchange Date and either (i) an Exchange Offer with
respect to such Series has not been Consummated on or prior to the 30th day
after the Exchange Date; (ii) any Shelf Registration Statement with respect to
such Series, if required hereby, has not been declared effective by the
Commission on or before the date on which such Shelf Registration Statement is
required to be declared effective by the Commission pursuant to Section 4(a)(y)
or (iii) any Registration Statement with respect to such Series required by this
Agreement has been declared effective but ceases to be effective at any time at
which it is required to be effective under this Agreement (each such event
referred to in clauses (i) through (iii), a “Registration Default”), the Company
hereby agrees that the interest rate borne by the Transfer Restricted Securities
of such Series shall be increased by 0.25% per annum (the “Additional Interest”)
from and including the date on which such Registration Default has occurred to
but excluding the date on which all Registration Defaults have been cured. All
accrued Additional Interest shall be paid in cash on

 

-8-



--------------------------------------------------------------------------------

each Additional Interest Payment Date. At the earlier of (i) the cure of all
Registration Defaults relating to the particular Transfer Restricted Securities
of such Series or (ii) the particular Transfer Restricted Securities of such
Series having become Freely Tradable, the interest rate borne by the relevant
Transfer Restricted Securities of such Series will be reduced to the original
interest rate borne by such Series of Transfer Restricted Securities; provided,
however, that, if after any such reduction in interest rate, a different
Registration Default occurs, the interest rate borne by such Transfer Restricted
Securities of such Series shall again be increased pursuant to the foregoing
provisions.

SECTION 6. Registration Procedures.

(a) Exchange Offer Registration Statement. In connection with an Exchange Offer,
if required pursuant to Section 3(a) hereof, the Company and the Guarantors
shall comply with all of the provisions of Section 6(c) hereof, shall use their
commercially reasonable efforts to effect such exchange to permit the sale of
each Series of Transfer Restricted Securities being sold in accordance with the
intended method or methods of distribution thereof, and shall comply with all of
the following provisions:

(i) If in the reasonable opinion of counsel to the Company there is a question
as to whether an Exchange Offer is permitted by applicable law, each of the
Company and the Guarantors hereby agrees to seek a no-action letter or other
favorable decision from the Commission allowing the Company and the Guarantors
to Consummate an Exchange Offer for such Transfer Restricted Securities. Each of
the Company and the Guarantors hereby agrees to pursue the issuance of such a
decision to the Commission staff level but shall not be required to take
commercially unreasonable action to effect a change of Commission policy. Each
of the Company and the Guarantors hereby agrees, however, to (A) participate in
telephonic conferences with the Commission, (B) deliver to the Commission staff
an analysis prepared by counsel to the Company setting forth the legal bases, if
any, upon which such counsel has concluded that such an Exchange Offer should be
permitted and (C) diligently pursue a favorable resolution by the Commission
staff of such submission.

(ii) As a condition to its participation in an Exchange Offer pursuant to the
terms of this Agreement, each Holder of each applicable Series of Transfer
Restricted Securities shall furnish, upon the request of the Company, prior to
the Consummation thereof, a written representation to the Company (which may be
contained in the letter of transmittal contemplated by such Exchange Offer
Registration Statement) to the effect that (A) it is not an affiliate of the
Company, (B) it is not engaged in, and does not intend to engage in, and has no
arrangement or understanding with any Person to participate in, a distribution
of the Exchange Securities to be issued in such Exchange Offer and (C) it is
acquiring the Exchange Securities to be issued in such Exchange Offer in its
ordinary course of business. In addition, all such Holders of each applicable
Series of Transfer Restricted Securities shall otherwise cooperate in the
Company’s preparations for the Exchange Offer. Each Holder hereby acknowledges
and agrees that any Broker-Dealer and any such Holder using the Exchange Offer
to participate in a distribution of the securities to be acquired in the
Exchange Offer (1) could not under Commission policy as in effect on the date of
this Agreement rely on the position of the Commission enunciated

 

-9-



--------------------------------------------------------------------------------

in Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon Capital
Holdings Corporation (available May 13, 1988), as interpreted in the
Commission’s letter to Shearman & Sterling dated July 2, 1993, and similar
no-action letters (which may include any no-action letter obtained pursuant to
clause (i) above), and (2) must comply with the registration and prospectus
delivery requirements of the Securities Act in connection with a secondary
resale transaction and that such a secondary resale transaction should be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S-K
if the resales are of Exchange Securities obtained by such Holder in exchange
for Transfer Restricted Securities of the same Series acquired by such Holder
directly from the Company.

(b) Shelf Registration Statement. If required pursuant to Section 4, in
connection with a Shelf Registration Statement, each of the Company and the
Guarantors shall comply with all the provisions of Section 6(c) hereof and shall
use commercially reasonable efforts to effect such registration to permit the
sale of each applicable Series of Transfer Restricted Securities sold in
accordance with the intended method or methods of distribution thereof, and
pursuant thereto each of the Company and the Guarantors will prepare and file
with the Commission a Shelf Registration Statement relating to the registration
on any appropriate form under the Securities Act within the period specified in
Section 4(a)(x) hereof, which form shall be available for the sale of the
Transfer Restricted Securities of each applicable Series in accordance with the
intended method or methods of distribution thereof.

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of any Series
of Transfer Restricted Securities (including, without limitation, any
Registration Statement and the related Prospectus required to permit resales of
any Series of Transfer Restricted Securities by Broker-Dealers), each of the
Company and the Guarantors shall:

(i) use commercially reasonable efforts to keep such Registration Statement
continuously effective and include or incorporate by reference therein all
requisite financial statements (including, if required by the Securities Act or
any regulation thereunder, financial statements of the Guarantors for the period
specified in Section 3 or 4 hereof, as applicable) upon the occurrence of any
event that would cause any such Registration Statement or the Prospectus
contained therein (A) to contain a material misstatement or omission or (B) not
to be effective and usable for resale of each applicable Series of Transfer
Restricted Securities during the period required by this Agreement, the Company
shall file promptly an appropriate amendment to such Registration Statement, in
the case of clause (A), correcting any such misstatement or omission, and, in
the case of either clause (A) or (B), use commercially reasonable efforts to
cause such amendment to be declared effective and such Registration Statement
and the related Prospectus to become usable for their intended purpose(s) as
soon as practicable thereafter;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
such Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as applicable, or such shorter period as will terminate
when each Series of

 

-10-



--------------------------------------------------------------------------------

Transfer Restricted Securities covered by such Registration Statement have been
sold pursuant to such Registration Statement or are Freely Tradable; cause the
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Securities Act, and to
comply fully with the applicable provisions of Rules 424 and 430A under the
Securities Act in a timely manner; and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
such Registration Statement or supplement to the Prospectus;

(iii) advise the underwriter(s), if any, and selling Holders of securities
covered by such Registration Statement promptly and, if requested by such
Persons, to confirm such advice in writing, (A) when the Prospectus or any
Prospectus supplement or post-effective amendment has been filed, and, with
respect to any Registration Statement or any post-effective amendment thereto,
when the same has become effective, (B) of any request by the Commission for
amendments to such Registration Statement or amendments or supplements to the
Prospectus or for additional information relating thereto, (C) of the issuance
by the Commission of any stop order suspending the effectiveness of such
Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the applicable Series of
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in such Registration Statement, the related Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to make the statements
therein not misleading. If at any time the Commission shall issue any stop order
suspending the effectiveness of any Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the applicable
Series of Transfer Restricted Securities under state securities or blue sky
laws, each of the Company and the Guarantors shall use its commercially
reasonable efforts to obtain the withdrawal or lifting of such order at the
earliest possible time;

(iv) furnish without charge to the Trustee, each selling Holder named in any
Registration Statement, and each of the underwriter(s), if any, before filing
with the Commission, copies of any Registration Statement or any Prospectus
included therein or any amendments or supplements to any such Registration
Statement or Prospectus (including all documents incorporated by reference after
the initial filing of such Registration Statement), which documents will be
subject to the review and comment of the Trustee, such Holders and
underwriter(s) in connection with such sale, if any, for a period of at least
five Business Days, and the Company will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which the Trustee or the Majority Holders of the applicable Series or the
underwriter(s), if any, shall reasonably object in writing within five Business
Days after the receipt thereof (such objection to be deemed timely made upon
confirmation of telecopy

 

-11-



--------------------------------------------------------------------------------

transmission within such period). The objection of the Trustee or the Majority
Holders of the applicable Series or underwriter(s), if any, shall be deemed to
be reasonable if such Registration Statement, amendment, Prospectus or
supplement, as applicable, as proposed to be filed, contains a material
misstatement or omission;

(v) make available at reasonable times for inspection by the managing
underwriter(s), if any, participating in any disposition pursuant to such
Registration Statement and any attorney or accountant retained by the Majority
Holders of each applicable Series of Securities registered under such
Registration Statement, or any of the underwriter(s), all financial and other
records, pertinent corporate documents and properties of each of the Company and
the Guarantors and cause the Company’s and the Guarantors’ officers, directors
and employees to supply all information reasonably requested by any such Holder,
underwriter, attorney or accountant in connection with such Registration
Statement or any post-effective amendment thereto subsequent to the filing
thereof and prior to its effectiveness and to participate in meetings with
investors to the extent requested by the managing underwriter(s), if any;
provided, however, that each such party shall be required to maintain in
confidence and not to disclose to any other Person any information or records
reasonably designated by the Company or any of the Guarantors as being
confidential, until such time as (A) such information becomes a matter of public
record (whether by virtue of its inclusion in such Registration Statement or
otherwise, except as a result of a breach of this or any other obligation of
confidentiality to the Company or any of the Guarantors), (B) such Person shall
be required to disclose such information pursuant to a subpoena or order of any
court or other governmental agency or body having jurisdiction over the matter
(subject to the requirements of such order, and only after such Person shall
have given the Company and the Guarantors prompt prior written notice of such
requirement), or (C) such information is required to be set forth in such
Registration Statement or the Prospectus included therein or an amendment or
supplement thereto in order that such Registration Statement, prospectus,
amendment or supplement, as applicable, complies with applicable requirements of
the federal securities laws and the rules and regulations of the Commission and
does not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(vi) if requested by any Holders named in such Registration Statement or the
underwriter(s), if any, promptly incorporate in any Registration Statement or
Prospectus, pursuant to a supplement or post-effective amendment if necessary,
such information as such Holders and underwriter(s), if any, may reasonably
request to have included therein if such information is required by the rules
and regulations of the Commission, including, without limitation, information
relating to the “Plan of Distribution” of each Series of Transfer Restricted
Securities covered by the Registration Statement, information with respect to
the principal amount each such Series of Transfer Restricted Securities being
sold to such underwriter(s), the purchase price being paid therefor and any
other terms of the offering of each such Series of Transfer Restricted
Securities to be sold in such offering; and make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
the Company is notified of the matters to be incorporated in such prospectus
supplement or post-effective amendment;

 

-12-



--------------------------------------------------------------------------------

(vii) cause each Series of Transfer Restricted Securities covered by the
Registration Statement to be rated, if not then rated, with the appropriate
rating agencies, if so requested by the Majority Holders each applicable Series
of Securities covered thereby or by the underwriter(s), if any;

(viii) furnish to the Trustee, each selling Holder and each of the
underwriter(s), if any, without charge, at least one copy of the applicable
Registration Statement, as first filed with the Commission, and of each
amendment thereto, including financial statements and schedules, all documents
incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference) unless such documents or exhibits are
available on the Commission’s Electronic Data Gathering Analysis and Retrieval
system or the Interactive Data Electronic Applications system;

(ix) deliver to each selling Holder of each Series of Securities covered by any
Registration Statement and each of the underwriter(s), if any, without charge,
as many copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such Persons reasonably may request; each of
the Company and the Guarantors hereby consents to the use of the Prospectus and
any amendment or supplement thereto by each such selling Holder and each of the
underwriter(s), if any, in connection with the offering and the sale of each
Series of Transfer Restricted Securities covered by the Prospectus or any
amendment or supplement thereto;

(x) enter into such customary agreements (including an underwriting agreement),
and make such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of each
applicable Series of Transfer Restricted Securities pursuant to any Registration
Statement contemplated by this Agreement, all to such extent as may be
reasonably requested by the Trustee, any Holder of such Series of Transfer
Restricted Securities covered by a Registration Statement or underwriter, if
any, in connection with any sale or resale pursuant to any Registration
Statement contemplated by this Agreement; and whether or not an underwriting
agreement is entered into and whether or not the registration is an Underwritten
Registration, each of the Company and the Guarantors shall:

(A) furnish to the Trustee, each selling Holder of such Series of Securities
covered by the Registration Statement and each underwriter, if any, in such
substance and scope as they may reasonably request and as are customarily made
by issuers to underwriters in primary underwritten offerings, upon the date of
the Consummation of the applicable Exchange Offer or, if applicable, the
effectiveness of the applicable Shelf Registration Statement:

(1) an opinion, dated the date of Consummation of such Exchange Offer or the
date of effectiveness of such Shelf Registration Statement, as the case may be,
of counsel for the Company and the Guarantors, covering such matters as are
customarily covered in opinions requested in an underwritten offering and such
other matters as such parties may reasonably request, and in any event including
a statement to the effect that such counsel has participated in conferences with
officers

 

-13-



--------------------------------------------------------------------------------

and other representatives of the Company and the Guarantors, representatives of
the independent public accountants for the Company and the Guarantors,
representatives of the underwriter(s), if any, and counsel to the
underwriter(s), if any, in connection with the preparation of such Registration
Statement and the related Prospectus and have considered the matters required to
be stated therein and the statements contained therein, although such counsel
has not independently verified the accuracy, completeness or fairness of such
statements; and that such counsel advises that, on the basis of the foregoing,
no facts came to such counsel’s attention that caused such counsel to believe
that the applicable Registration Statement, at the time such Registration
Statement or any post-effective amendment thereto became effective, and, in the
case of an Exchange Offer Registration Statement, as of the date of
Consummation, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus contained in such
Registration Statement as of its date and, in the case of the opinion dated the
date of Consummation of such Exchange Offer, as of the date of Consummation,
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Without limiting the
foregoing, such counsel may state further that such counsel assumes no
responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial data included in any Registration Statement contemplated by this
Agreement or the related Prospectus; and

(2) a customary comfort letter, dated the date of effectiveness of any Shelf
Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 10(g) of the Dealer Managers
Agreement, without exception; and

(B) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with Section 6(c)(x)(A) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company or any of the Guarantors pursuant to this
Section 6(c)(x), if any.

If at any time prior to the Consummation of any offering, the representations
and warranties of the Company and the Guarantors contemplated in 6(c)(x)(A)(1)
hereof cease to be true and correct, the Company and the Guarantors shall so
advise the underwriter(s), if any, and each Holder of each Series of Securities
covered by such Registration Statement promptly and, if requested by such
Persons, shall confirm such advice in writing;

 

-14-



--------------------------------------------------------------------------------

(xi) prior to any public offering of any Series of Transfer Restricted
Securities, cooperate with the selling Holders of such Series of Transfer
Restricted Securities, the underwriter(s), if any, and their respective counsel
in connection with the registration and qualification of the such Series of
Transfer Restricted Securities under the state securities or blue sky laws of
such jurisdictions as the selling Holders or underwriter(s), if any, may
reasonably request and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of such Series of
Transfer Restricted Securities covered by such Shelf Registration Statement;
provided, however, that none of the Company nor any Guarantor shall be required
to register or qualify as a foreign corporation where it is not then so
qualified or to take any action that would subject it to the service of process
in suits or to taxation, other than as to matters and transactions relating to
such Registration Statement, in any jurisdiction where it is not then so
subject;

(xii) shall issue, upon the request of any Holder of a Series of Transfer
Restricted Securities covered by a Shelf Registration Statement, Exchange
Securities of the Series covered by such Shelf Registration Statement having an
aggregate principal amount equal to the aggregate principal amount of such
Transfer Restricted Securities surrendered to the Company by such Holder in
exchange therefor or being sold by such Holder; such Exchange Securities to be
registered in the name of such Holder or in the name of the purchaser(s) of such
Securities, as the case may be; in return, the Transfer Restricted Securities
covered by such Shelf Registration Statement held by such Holder shall be
surrendered to the Company for cancellation;

(xiii) cooperate with the selling Holders of the Securities covered by a
Registration Statement and the underwriter(s), if any, to facilitate the timely
preparation and delivery of “global notes” representing each Series of Transfer
Restricted Securities to be sold and not bearing any restrictive legends; and
enable each Series of such Transfer Restricted Securities to be in such
denominations and registered in such names as the Holders of the Securities
covered by a Registration Statement or the underwriter(s), if any, may request
at least two Business Days prior to any sale of such Transfer Restricted
Securities made by such Holders or underwriter(s);

(xiv) use commercially reasonable efforts to cause each Series of Transfer
Restricted Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof or the underwriter(s), if any,
to consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in Section 6(c)(xi) hereof;

(xv) if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to any
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities covered by such
Registration Statement, the Prospectus will not

 

-15-



--------------------------------------------------------------------------------

contain an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(xvi) provide a CUSIP number for all Securities not later than the effective
date of the Registration Statement covering such Securities and provide the
Trustee under the Indenture with printed certificates for such Securities which
are in a form eligible for deposit with The Depository Trust Company and take
all other action necessary to ensure that all such Securities are eligible for
deposit with The Depository Trust Company;

(xvii) cooperate and assist in any filings required to be made with FINRA and in
the performance of any due diligence investigation by any underwriter (including
any “qualified independent underwriter”) that is required to be retained in
accordance with the rules and regulations of FINRA;

(xviii) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders, as soon as practicable, a consolidated earnings
statement meeting the requirements of Rule 158 under the Securities Act (which
need not be audited) for the twelve-month period (A) commencing at the end of
any fiscal quarter in which any Series of Transfer Restricted Securities are
sold to underwriters in a firm commitment or best efforts Underwritten Offering
or (B) if not sold to underwriters in such an offering, beginning with the first
month of the Company’s first fiscal quarter commencing after the effective date
of a Registration Statement;

(xix) cause the Indenture to be qualified under the Trust Indenture Act not
later than the effective date of the first Registration Statement required by
this Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Securities to effect such changes to the Indenture as may be required
for such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute and use its best efforts to cause the Trustee to
execute, all documents that may be required to effect such changes and all other
forms and documents required to be filed with the Commission to enable such
Indenture to be so qualified in a timely manner; and

(xx) provide promptly to each Holder upon written request each document filed
with the Commission pursuant to the requirements of Section 13 and Section 15 of
the Exchange Act.

Each Holder agrees by acquisition of any Series of Transfer Restricted
Securities that, upon receipt of any notice from the Company of the existence of
any fact of the kind described in Section 6(c)(iii)(D) hereof, such Holder will
forthwith discontinue disposition of such Series of Transfer Restricted
Securities pursuant to the applicable Registration Statement until such Holder’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 6(c)(xv) hereof, or until it is advised in writing (the “Advice”) by the
Company that the use of the Prospectus may be resumed, and has received copies
of any additional or supplemental filings that are incorporated by reference in
the Prospectus. If so directed by the Company, each applicable Holder will
deliver to the Company (at the Company’s expense) all copies, other than

 

-16-



--------------------------------------------------------------------------------

permanent file copies then in such Holder’s possession, of the Prospectus
covering such Series of Transfer Restricted Securities that was current at the
time of receipt of such notice. In the event the Company shall give any such
notice, the time period regarding the effectiveness of such Registration
Statement set forth in Section 3 or 4 hereof, as applicable, shall be extended
by the number of days during the period from and including the date of the
giving of such notice pursuant to Section 6(c)(iii)(D) hereof to and including
the date when each selling Holder covered by such Registration Statement shall
have received the copies of the supplemented or amended Prospectus contemplated
by Section 6(c)(xv) hereof or shall have received the Advice; provided, however,
that no such extension shall be taken into account in determining whether
Additional Interest is due pursuant to Section 5 hereof or the amount of such
Additional Interest with respect to the each Series of Securities covered by
such Registration Statement, it being agreed that the Company’s option to
suspend use of a Registration Statement pursuant to this paragraph shall be
treated as a Registration Default for purposes of Section 5 hereof in the case
of an Exchange Offer Registration Statement required pursuant to Section 3
hereof, if such suspension exceeds an aggregate of 30 days in any three-month
period or an aggregate of 60 days in any six-month period, and the case of a
Shelf Registration Statement required pursuant to Section 4, if such suspension
exceeds an aggregate of 60 days in any three month period or an aggregate of 90
days in any calendar year.

(d) Underwritten Offerings. Notwithstanding anything to the contrary contained
in this Agreement, the Company shall not be obligated to undertake an
Underwritten Offering pursuant to a Shelf Registration Statement within six
(6) months following any Underwritten Offering (whether or not pursuant to a
Shelf Registration Statement).

SECTION 7. Registration Expenses.

(a) All expenses incident to the Company’s and the Guarantors’ performance of or
compliance with this Agreement will be borne by the Company and the Guarantors,
jointly and severally, regardless of whether a Registration Statement becomes
effective, including, without limitation: (i) all registration and filing fees
and expenses (including any filings made by any Holder with FINRA (and, if
applicable, the fees and expenses of any “qualified independent underwriter” and
its counsel that may be required by the rules and regulations of FINRA)) and all
rating agency fees; (ii) all fees and expenses of compliance with federal
securities and state securities or blue sky laws; (iii) all expenses of printing
(including printing certificates for the Exchange Securities to be issued in the
Exchange Offer and printing of Prospectuses), messenger and delivery services
and telephone; (iv) all fees and disbursements of counsel for the Company, the
Guarantors, the Trustee and any Holders; and (v) all fees and disbursements of
independent certified public accountants of the Company and the Guarantors
(including the expenses of any special audit and comfort letters required by or
incident to such performance).

Each of the Company and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

(b) In connection with a Shelf Registration Statement, the Company and the
Guarantors, jointly and severally, will reimburse the Holders of each Series of
Transfer

 

-17-



--------------------------------------------------------------------------------

Restricted Securities being resold pursuant to the “Plan of Distribution”
contained in such Shelf Registration Statement for the reasonable fees and
disbursements of not more than one counsel as may be chosen by the vote of the
Holders of the majority in aggregate principal amount of all Series of Transfer
Restricted Securities for whose benefit such Shelf Registration Statement is
being prepared.

SECTION 8. Indemnification.

(a) Each of the Company and the Guarantors, jointly and severally, agrees to
indemnify and hold harmless each Holder, its directors and officers, and each
person, if any, who controls any Holder within the meaning of the Securities Act
and the Exchange Act against any loss, claim, damage, liability or expense, as
incurred, to which such Holder, director, officer or controlling person may
become subject, under the Securities Act, the Exchange Act or other U.S. federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the prior
written consent of the Company), insofar as such loss, claim, damage, liability
or expense (or actions in respect thereof as contemplated below) arises out of
or is based upon any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement or Prospectus (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein not misleading; and to
reimburse each Holder and each such director, officer, employee or controlling
person for any and all expenses (including the fees and disbursements of
counsel) as such expenses are reasonably incurred by such Holder or such
director, officer or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the Company and the
Guarantors will not be liable in any case to the extent such loss, claim,
damage, liability or expense arises out of or is based upon any untrue statement
or alleged untrue statement or omission or alleged omission made in reliance
upon and in conformity with written information furnished to the Company by such
Holder expressly for use in any Registration Statement or Prospectus (or any
amendment or supplement thereto). The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Company and the
Guarantors may otherwise have.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, each Guarantor, each of their respective directors and
officers who sign a Registration Statement and each person, if any, who controls
the Company or any Guarantor within the meaning of the Securities Act or the
Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company, any Guarantor or any such director, officer or
controlling person may become subject, under the Securities Act, the Exchange
Act, or other U.S. federal or state statutory law or regulation, or at common
law or otherwise (including in settlement of any litigation, if such settlement
is effected with the written consent of the Majority Holders of each applicable
Series), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein not misleading, in each case to the extent,
but only to the extent, that such untrue statement or alleged untrue statement
or omission or alleged omission was made in any Registration Statement or
Prospectus

 

-18-



--------------------------------------------------------------------------------

(or any amendment or supplement thereto), in reliance upon and in conformity
with written information furnished to the Company by such Holder expressly for
use therein; and to reimburse the Company, any Guarantor and each such director
and officer or controlling person for any and all expenses (including the fees
and disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director, officer or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action. The indemnity agreement
set forth in this Section 8(b) shall be in addition to any liabilities that each
Holder may otherwise have.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8 notify the indemnifying party in writing of the commencement thereof,
but the omission so to notify the indemnifying party will not relieve it from
any liability which it may have to any indemnified party for contribution or
otherwise other than under the indemnity agreement contained in this Section 8
or from any liability it may have under this Section 8 to the extent it is not
materially prejudiced as a proximate result of such failure. In case any such
action is brought against any indemnified party and such indemnified party seeks
or intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the next preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel (together with local counsel), reasonably
approved by the indemnifying party, representing the indemnified parties who are
parties to such action) or (ii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.

(d) The indemnifying party under this Section 8 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or

 

-19-



--------------------------------------------------------------------------------

judgment. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened action, suit or proceeding in respect of
which any indemnified party is or could have been a party and indemnity was or
could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include any statements as to
or any findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

(e) If the indemnification provided for in Section 8 hereof is for any reason
held to be unavailable to or otherwise insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein, (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors, on the one hand, and the
Holders, on the other hand, or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Holders, on the other hand, in connection with the statements
or omissions or inaccuracies in the representations and warranties herein which
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations. The relative benefits received by
the Company and the Guarantors, on the one hand, and the Holders, on the other
hand, shall be determined in a manner as is appropriate to reflect the relative
economic benefits of the Company and the Guarantors, on the one hand, and the
Holders, on the other hand, in the matters contemplated by this Agreement. The
relative fault of the Company and the Guarantors, on the one hand, and the
Holders, on the other hand, shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact or any such inaccurate
or alleged inaccurate representation or warranty relates to information supplied
by the Company and the Guarantors, on the one hand, or the Holders, on the other
hand, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or inaccuracy.

(f) The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under Section 8(e) above;
provided, however, that no additional notice shall be required with respect to
any action for which notice has been given under Section 8 hereof for purposes
of indemnification. The Company, the Guarantors and each Holder agree that it
would not be just and equitable if contribution pursuant to Section 8(e) were
determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in Section 8(e).

 

-20-



--------------------------------------------------------------------------------

(g) Notwithstanding the provisions of Section 8(e), no Holder shall be required
to contribute any amount in excess of the dollar amount by which the total net
profit received by such Holder from the sale of any Securities exceeds the
amount of any damages which such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11 of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to Section 8(e) above are several, and not
joint, on a pro rata basis based on such Holder’s aggregate principal amount of
Transfer Restricted Securities included in such Registration Statement or
Prospectus. For purposes of Section 8(e) above, each director, officer and
employee of a Holder and each person, if any, who controls a Holder within the
meaning of the Securities Act and the Exchange Act shall have the same rights to
contribution as such a Holder, and each director and officer of the Company or
any Guarantor, and each person, if any, who controls the Company or any
Guarantor within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as the Company and the Guarantors.

SECTION 9. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

SECTION 10. Selection of Underwriters. The Holders covered by a Shelf
Registration Statement who desire to do so may sell each Series of Transfer
Restricted Securities covered by such Shelf Registration Statement in an
Underwritten Offering. In any such Underwritten Offering, the investment
banker(s) and managing underwriter(s) that will administer such offering will be
selected by the vote of the Holders of the majority in aggregate principal
amount of all Series of Transfer Restricted Securities included in such
offering; provided, however, that such investment banker(s) and managing
underwriter(s) must be reasonably satisfactory to the Company.

SECTION 11. Miscellaneous.

(a) Remedies. Each of the Company and the Guarantors hereby agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agree to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

(b) No Inconsistent Agreements. Each of the Company and the Guarantors will not
on or after the date of this Agreement enter into any agreement with respect to
its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. None of the
Company nor any Guarantor has previously entered into any agreement granting any
registration rights with respect to its securities to any Person. The rights
granted to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Company’s or any of
the Guarantors’ securities under any agreement in effect on the date hereof.

 

-21-



--------------------------------------------------------------------------------

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has (i) in the case of
Section 5 hereof and this Section 12(c)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained in the case of any Series of
Securities, the written consent of the Holders of a majority of the aggregate
principal amount of such Series of Transfer Restricted Securities outstanding
(in either case, excluding any Transfer Restricted Securities held by the
Company or its affiliates). Notwithstanding the foregoing, a waiver or consent
to departure from the provisions hereof that relates exclusively to the rights
of Holders whose securities are being tendered pursuant to an Exchange Offer and
that does not affect directly or indirectly the rights of other Holders whose
securities are not being tendered pursuant to such Exchange Offer may be given
by the Holders of a majority of the outstanding principal amount of each such
Series of Transfer Restricted Securities being tendered or registered.

(d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier,
facsimile, or air courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture;

(ii) and if to the Company:

GMAC LLC

200 Renaissance Center

P.O. Box 200

Detroit, Michigan 48625

Telecopier No.: (313) 656-6124

Attention: General Counsel

With a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Telecopier No.: (212) 403-2000

Attention: David E. Shapiro

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the applicable Indenture.

 

-22-



--------------------------------------------------------------------------------

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders; provided, however, that this Agreement shall not inure to the benefit
of or be binding upon a successor or assign of a Holder unless and to the extent
such successor or assign acquired Transfer Restricted Securities from such
Holder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AS APPLIED TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE. ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
CLAIM OR PROCEEDING RELATED TO OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION OR CONDUCT IN CONNECTION HEREWITH, IS WAIVED.

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k) Third-Party Beneficiaries. Holders (including Broker-Dealers holding
Transfer Restricted Securities) are express and intended third-party
beneficiaries of this Agreement, and this Agreement may be enforced by such
Persons.

[Signature Pages follow]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

GMAC LLC By:  

/s/ Cathy L. Quenneville

Name:   Cathy L. Quenneville Title:   Secretary GMAC LATIN AMERICA HOLDINGS LLC
By:  

/s/ Cathy L. Quenneville

Name:   Cathy L. Quenneville Title:   Secretary

GMAC INTERNATIONAL HOLDINGS

COÖPERATIEF U.A.

By:  

/s/ Cathy L. Quenneville

Name:   Cathy L. Quenneville Title:   Secretary GMAC CONTINENTAL LLC By:  

/s/ Cathy L. Quenneville

Name:   Cathy L. Quenneville Title:   Secretary GMAC US LLC By:  

/s/ Cathy L. Quenneville

Name:   Cathy L. Quenneville Title:   Secretary IB FINANCE HOLDING COMPANY, LLC
By:  

/s/ Cathy L. Quenneville

Name:   Cathy L. Quenneville Title:   Secretary BANC OF AMERICA SECURITIES LLC
By:  

/s/ Andrew C. Karp

Name:   Andrew C. Karp Title:   Managing Director CITIGROUP GLOBAL MARKETS INC.
By:  

/s/ Stephen Cheeseman

Name:   Stephen Cheeseman Title:   Managing Director GOLDMAN, SACHS & CO. By:  

/s/ Goldman, Sachs & Co.

  (Goldman, Sachs & Co.) J.P. MORGAN SECURITIES INC. By:  

/s/ David A. Dwyer

Name:   David A. Dwyer Title:   Executive Director BARCLAYS CAPITAL INC. By:  

/s/ Edward Witz

Name:   Edward Witz Title:   Managing Director CREDIT SUISSE SECURITIES (USA)
LLC By:  

/s/ Sharon Harrison

Name:   Sharon Harrison Title:   Director DEUTSCHE BANK SECURITIES INC. By:  

/s/ Marc Fratepietro

Name:   Marc Fratepietro Title:   Managing Director By:  

/s/ Scott Flieger

Name:   Scott Flieger Title:   Managing Director MORGAN STANLEY & CO.
INCORPORATED By:  

/s/ Yurij Slyz

Name:   Yurij Slyz Title:   Vice President GREENWICH CAPITAL MARKETS, INC. By:  

/s/ Michael Saron

Name:   Michael Saron Title:   Managing Director

 

-24-